           Case 1:17-vv-01891-UNJ Document 49 Filed 09/04/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1891V
                                      Filed: June 17, 2019
                                         UNPUBLISHED


    ANNETTE QUINTANA,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Shoulder Injury
    HUMAN SERVICES,                                          Related to Vaccine Administration
                                                             (SIRVA)
                       Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On December 6, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury as a result of
the influenza (“flu”) vaccine she received on October 17, 2016. Petition at 1; Stipulation,
filed June 6, 2019, at ¶¶ 3-4. Petitioner further alleges she experienced the residual
effects of her injury for more than six months. Petition at 3; Stipulation at ¶ 4.
“Respondent denies that the flu vaccine caused petitioner's left shoulder injury or any
other injury or her current condition.” Stipulation at ¶ 6.

       Nevertheless, on June 6, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01891-UNJ Document 49 Filed 09/04/19 Page 2 of 7



finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

            a. a lump sum payment of $2,445.59, representing reimbursement of a
               Colorado Medicaid lien, in the form of a check payable jointly to
               petitioner and

                                             Equian
                                        P.O. Box 36380
                                      Louisville, KY 40233
                                  Patient: Annette C. Quintana
                               Event Number: 20921052-20926412

                Petitioner agrees to endorse this check to Equian; and

            b. a lump sum of $40,000.00 in the form of a check payable to
               petitioner. This amount represents compensation for all remaining
               damages that would be available under 42 U.S.C. § 300aa-1 S(a).

        Stipulation at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
             Case 1:17-vv-01891-UNJ Document 49 Filed 09/04/19 Page 3 of 7




            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

 ANNETTE QUINTANA,

                        Petitioner,
                                                         No. 17-1891V
       v.                                                Chief Special Master Dorsey
                                                         ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                        Respondent.


                                            STIPULATION

The parties hereby stipulate to the following matters:

       1. Petitioner Annette Quintana ("petitioner") filed a petition for vaccine compensation

under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the

"Vaccine Program"). The petition seeks compensation for injuries allegedly related to

petitioner's receipt of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine

Injury Table (the "Table"), 42 C.F.R. § 100J(a).

       2. Petitioner received a flu vaccine on October 17, 2016.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she suffered a left shoulder injury as a consequence of the flu

vaccine she received, and further alleges that she experienced the residual effects of her injury

for more than six months.

       5. Petitioner represents that there has been no prior award or settlement ofa civil action

for damages as a result of her condition.

       6. Respondent denies that the flu vaccine caused petitioner's left shoulder injury or any

other injury or her current condition.
            Case 1:17-vv-01891-UNJ Document 49 Filed 09/04/19 Page 4 of 7



        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

               a. a lump sum payment of $2,445.59, representing reimbursement of a Colorado
               Medicaid lien, in the form of a check payable jointly to petitioner and

                               Equian
                               P.O. Box 36380
                               Louisville, KY 40233
                               Patient: Annette C. Quintana
                               Event Number: 20921052-20926412

               Petitioner agrees to endorse this check to Equian; and

               b. a lump sum of$40,000.00 in the form of a check payable to petitioner.
               This amount represents compensation for all remaining damages that would be
               available under 42 U.S.C. § 300aa-1 S(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,




                                                  2
            Case 1:17-vv-01891-UNJ Document 49 Filed 09/04/19 Page 5 of 7



Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on October 17, 2016, as

alleged by petitioner in her petition for vaccine compensation filed on December 6, 2017, in the

United States Court of Federal Claims as petition No. 17-1891V.




                                                     3
            Case 1:17-vv-01891-UNJ Document 49 Filed 09/04/19 Page 6 of 7



        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of I 986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccination caused petitioner to suffer a

shoulder injury or any other injury.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                       END OF STIPULATION
I
I
I




                                                  4
           Case 1:17-vv-01891-UNJ Document 49 Filed 09/04/19 Page 7 of 7



Respectfully submitted,


PETITIONER:




ANNETTE QUINTANA



                                                AUTHORIZED REPRESENTATIVE
                                                OF THE ATTORNEY GENERAL:


                                                (i;;;:_J;_ [~EE.REEVES
Maglio Christopher & Toale                      Deputy Director
1605 Main Street, Suite 710                     Torts Branch
Sarasota, FL 34236                              Civil Division
(888) 952-5242                                  U.S. Department of Justice
                                                P.O. Box 146
                                                Benjamin Franklin Station
                                                Washington, DC 20044-0146



AUTHORIZED REPRESENTATIVE                       ATTORNEY OF RECORD FOR
OFTHESECRETARYOFHEALTH                          RESPONDENT:
AND HUMAN SERVICES:




NARAYAN NAIR, M.D.
                                                ~                 vj~
                                                ADRIANA TEITEL
Director, Division of                           Trial Attorney
Injury Compensation Programs                    Torts Branch
Healthcare Systems Bureau                       Civil Division
U.S. Department of Health                       U.S. Department of Justice
and Human Services                              P.O. Box 146
5600 Fishers Lane                               Benjamin Franklin Station
Parklawn Building, Mail Stop 08-N146B           Washington, DC 20044-0146
Rockville, MD 20857                             (202) 616-3677




                                        5
